                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:21-CV-126-D


QUALITY LABOR MANAGEMENT, LLC, )
                                )
                     Plaintiff, )
                                )
               v.               )
                                )                           ORDER
TERRY "SHEA" ADAMS,             )
                                )
                    Defendant. )


       On April 8, 2021, defendant moved to dismiss the complaint [D.E. 6]. On April 29, 2021,

plaintiff filed an amended complaint [D.E. 10]. In light of the amended complaint, defendant's

motion to dismiss [D.E. 6] is DIS:rvfISSED as moot. The court will resolve defendants' motion to

dismiss the first amended complaint in due course.

       SO ORDERED. Thisj±dayofJuly2021.




                                                     J SC.DEVERill
                                                     United States District Judge
